—In an action, inter alia, to enjoin the defendants from utilizing the plaintiffs cesspool, the defendant Chestnut Homes, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated May 15, 1996, as (1) denied its motion to dismiss the complaint insofar as asserted against it as time-barred, and (2) granted the motion of the defendant New York City Department of Housing Preservation and Development to dismiss the complaint insofar as asserted against it. The plaintiff cross-appeals from the order dated May 15, 1996.
Ordered that the plaintiffs cross appeal is dismissed for failure to perfect the same in accordance with the rules of this Court (see, 22 NYCRR 670.8 [c], [e]); and it is further,
Ordered that the appeal of Chestnut Homes, Inc., from so *500much of the order as granted the motion of the defendant New York City Department of Housing Preservation and Development to dismiss the complaint insofar as asserted against it is dismissed as Chestnut Homes, Inc., is not aggrieved by that portion of.the order (see, CPLR 5511); and it is further,
Ordered that the order dated May 15, 1996, is affirmed insofar as reviewed; and it is further,
Ordered that the defendant-respondent is awarded one bill of costs.
Chestnut Homes, Inc., is not aggrieved by the dismissal of the complaint insofar as asserted against the defendant New York City Department of Housing Preservation and Development (see, CPLR 5511; Keith Props. v Hubinette Cowell Assocs., 243 AD2d 663; Dublin v Prime, 168 AD2d 597).
Chestnut Homes, Inc., has failed to establish on this record that the plaintiffs causes of action insofar as asserted against it are barred by the applicable Statute of Limitations (see, CPLR 214; Jensen v General Elec. Co., 82 NY2d 77; Gold Sun Shipping v Ionian Transp., 245 AD2d 420; Brooklyn Union Gas Co. v Hunter Turbo Corp., 241 AD2d 505).
O’Brien, J. P., Thompson, Sullivan and Pizzuto, JJ., concur.